[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS
                                                                      FILED
                        FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                          ________________________ ELEVENTH CIRCUIT
                                                                 May 7, 2009
                                No. 08-12009                  THOMAS K. KAHN
                            Non-Argument Calendar                 CLERK
                          ________________________

                     D. C. Docket No. 96-08054-CR-DTKH

UNITED STATES OF AMERICA,


                                                                  Plaintiff-Appellee,

                                     versus

JOHNNIE LEE ALLEN,

                                                            Defendant-Appellant.

                          ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         _________________________

                                  (May 7, 2009)

Before TJOFLAT, DUBINA and CARNES, Circuit Judges.

PER CURIAM:

      Johnnie Lee Allen appeals the denial of his motion for a reduced sentence

pursuant to 18 U.S.C. § 3582(c)(2). Allen, who was sentenced as career offender,
based his motion on Amendment 706 to the sentencing guidelines, which reduced

the base offense levels applicable to crack cocaine offenses. Allen contends that

the district court should have realized when it evaluated his eligibility for a

sentence reduction that his original sentence exceeded the statutory maximum

permissible for the charged offense both because the indictment failed to allege a

specific drug amount and because the government failed to file a notice of

enhancement pursuant to 21 U.S.C. § 851. He argues that the district court should

have lowered his sentence for this reason.

      Because § 3582(c)(2) proceedings are not de novo resentencings, Allen’s

arguments about alleged flaws in his original sentencing determinations do not

permit a sentence reduction. See United States v. Bravo, 203 F3.d 778, 781 (11th

Cir. 2000). Nor is Allen eligible for a sentence reduction under Amendment 706.

His sentence was based on the career-offender provisions in U.S.S.G. § 4B1.1

instead of the drug quantity table in U.S.S.G. § 2D1.1, so Amendment 706 did not

have the effect of lowering his guideline range. See United States v. Moore, 541

F.3d 1323, 1330 (11th Cir. 2008), cert. denied, McFadden v. United States, 129 S.

Ct. 965 (2009). Thus the district court properly denied Allen’s § 3582(c)(2)

motion.

      AFFIRMED.



                                           2